   2:19-cv-01431-DCN-MGB            Date Filed 05/16/19     Entry Number 1       Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

                                                                        2:19-cv-01431-DCN-MGB
                                                       CIVIL ACTION NO: ______________
Jay Connor,
                                                              NOTICE OF REMOVAL
                                  PLAINTIFF,
                      vs.

United Life Services, LLC, Securus
Direct Life, LLC, and The Baltimore Life
Insurance Company,

                              DEFENDANTS.

        YOU WILL PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1367, 1441

and 1446, Defendant The Baltimore Life Insurance Company (“Baltimore Life”), removes the

within action previously pending in the Magistrate’s Court for Charleston County, South

Carolina, to the United States District Court for the District of South Carolina, Charleston

Division. Baltimore Life states the following:

   I.      Commencement of the Action

        On April 16, 2019, Plaintiff Jay Connor (“Plaintiff”), filed an action in the Magistrate’s

Court for Charleston County, South Carolina, bearing Civil Action No. 2019CV1010600519.

Plaintiff effected service of the Summons and Complaint on Baltimore Life’s registered agent for

service of process, Harold Rojas, by certified mail dated April 22, 2019. Therefore, pursuant to

28 U.S.C. § 1446(b), this Notice of Removal is timely filed within thirty days of service of the

initial state court pleading on Baltimore Life. Copies of said pleadings are attached hereto as

Exhibit “A”. A copy of the Notice of Removal will promptly be provided to the Clerk of Court

for the Magistrate’s Court for Charleston County. The Charleston Division of the United States

District Court for the District of South Carolina encompasses Charleston County, South Carolina.
   2:19-cv-01431-DCN-MGB              Date Filed 05/16/19      Entry Number 1        Page 2 of 3




   II.       Basis for Jurisdiction – Federal Question Jurisdiction (28 U.S.C. § 1331)

          This action is within the original jurisdiction of the United States District Court pursuant

to 28 U.S.C. § 1331, which provides that “[t]he district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331. Plaintiff asserts claims against Defendant arising under the

Telephone Consumer Protection Act of 1991, 47 U.S.C. § 227 (the “TCPA”). See Complaint ¶¶

65-68. Thus, based on the allegations in the Complaint, this action satisfies the requirements

for federal question jurisdiction.

          Furthermore, the state law causes of action are within the supplemental jurisdiction of the

United States District Court under 28 U.S.C. § 1367, which provides, in part, that “in any civil

action of which the district courts have original jurisdiction, the district courts shall have

supplemental jurisdiction over all other claims that are so related to the claims in the action with

such original jurisdiction that they form part of the same case or controversy under Article III of

the Unites States Constitution.” 28 U.S.C. § 1367(a). Plaintiff’s allegations concern purported

actions taken by Baltimore Life and others with respect to the South Carolina Telephone Privacy

Protection Act, S.C. Stat. 37-21-10, et. seq. See Complaint ¶¶ 69-71.              The alleged facts

underlying said claims are the same as those related to the TCPA cause of action and, therefore,

the United States District Court for the District of South Carolina has proper jurisdiction over the

entirety of this matter. As a result, this action was properly removed to this Court.

   III.        Conclusion

          Wherefore, Baltimore Life respectfully requests that this Court will consider this Notice

for Removal and make the proper orders to effect the removal of the within action from the

Magistrate’s Court of Charleston County, State of South Carolina to this Court. Attached hereto
   2:19-cv-01431-DCN-MGB          Date Filed 05/16/19    Entry Number 1      Page 3 of 3




as composite Exhibit “B” are the consents to removal obtained from co-defendants United Life

Services, LLC, and Securus Direct Life, LLC. As such this removal is unanimous.


                                   /s/John B. Kelchner
                                   John B. Kelchner (Fed. Bar No. 6987)
                                   HUTCHENS LAW FIRM
                                   P.O. Box 8237 (29202)
                                   240 Stoneridge Dr., Suite 400
                                   Columbia, SC 29210
                                   (803) 726-2700
                                   john.kelchner@hutchenslawfirm.com
                                   ATTORNEY FOR DEFENDANT
                                   THE BALTIMORE LIFE INSURANCE COMPANY

May 16, 2019
Columbia, South Carolina
